Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not teach, suggest, or render obvious a method comprising:
providing an apparatus comprising: 
a die body having a first cylindrical hole therethrough; 
a cylindrical short push pin shorter than the first hole and having the same cross-section as the first hole inserted into the first hole; 
a long push pin having a first cylindrical end having the same cross-section as the first hole and a second end having a smaller cross-section than the first end; 
an O-ring around the second end;
a press tube having a second hole therethrough attachable to the die body to align the second hole with a second opening of the first hole; and 
an extended push pin that fits through the second hole; 
wherein the combined length of the short push pin, the long push pin, and the extended push pin is longer than the combined length of the first hole and the second hole;
	and comprising steps of:
placing the first end of the long push pin into the first hole leaving a space between the material and the long push pin;
placing the extended push pin in the second hole; 
in combination with the other limitations of the claim.
Regarding claim 8, the prior art of record does not teach, suggest, or render obvious aan apparatus comprising:
a die body having a first cylindrical hole therethrough; 

a long push pin having a first cylindrical end having the same cross-section as the first hole inserted into the first hole and a second end having a smaller cross-section than the first end; 
wherein the short push pin is between the die bottom and the first end of the long push pin; 
an O-ring around the second end;
a press tube having a second hole therethrough attached to the die body to align the second hole with a second opening of the first hole; and 
an extended push pin inserted into the second hole; 
wherein the combined length of the short push pin, the long push pin, and the extended push pin is longer than the combined length of the first hole and the second hole;
in combination with the other limitations of the claim.
Heymanns (US PG Pub 2012/0276237, made of record on the IDS filed 12/09/2019), Lashmore (US Patent 5,897,826, made of record herein), Viegas (US Patent 6,497,157, made of record on the IDS filed 12/09/2019), and Bayle (US PG Pub 2011/0311667, made of record herein) are the closest prior art of record for claims 1 and 8.
Heymanns teaches a pellet press (Fig. 6) comprising a die body (31) with a first cylindrical hole therethrough (13) and a push roller (5).
Lashmore teaches a powder press (Fig. 2) comprising a die body (114, 120) and first and second push pins (107 and 111).
Viegas teaches a pellet press (Fig. 2) comprising a die body (106), a cylindrical short push pin (210), long push pin (212), and an O-ring (216 and col. 2, lines 43-47) around an end of the short push pin (so differs from claimed placement).
Bayle teaches a powder press (Figs. 1 and 2) comprising a die (23) with a first hole (8), a first push pin (7) that is the same length as a first hole in the die (so differs from claimed relationship), a press tube (6) having a second hole therethrough (11) attached to the die body to align the second hole with a second opening of the first hole (as shown in Fig. 2), and an extended push pin (37) that first through the second hole.  However, Bayle’s press does not have a long push pin having a first cylindrical end having the same cross-section as the first hole and a second end having a smaller cross-section than the first end, wherein the long push pin is placed or inserted into the first hole, and is also missing an O-ring around the second end.  
None of these references teaches or renders obvious the above combination of features for claims 1 and 8, wherein the apparatus comprises the combination of a die body with a first hole, three push pins, a press tube with a second hole, and the recited component relative dimensions and placements to provide a novel and nonobvious molding press apparatus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745